           Case 1:20-cv-06026-LLS Document 7 Filed 09/23/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT FLEMING,
                                Petitioner,
                                                           20-CV-6026 (LLS)
                    -against-
 THE ATTORNEY GENERAL OF THE                               ORDER DIRECTING DECLARATION
 STATE OF NEW YORK,
                                Respondent.

LOUIS L. STANTON, United States District Judge:

       Petitioner, currently incarcerated at Five Points Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging his 2009 conviction in

the New York Supreme Court, New York County. By order dated September 3, 2020, the Court

granted Petitioner’s request to proceed in forma pauperis. The Court directs Petitioner to file a

declaration within sixty days of the date of this order showing cause why this application should

not be denied as time-barred.

                                         BACKGROUND

       On October 2, 2008, Petitioner Robert Fleming was arrested on charges of criminal sale

of a controlled substance and criminal possession of a controlled substance in the third and

seventh degrees. (ECF 1 at 1). He pleaded guilty on January 12, 2009, under superior court

indictment number 0032/2009 in the New York Supreme Court, Bronx County, to felony

criminal sale of a controlled substance in the third degree and criminal possession of a controlled

substance in the third degree. Under the plea agreement, Fleming agreed to enter a MICA

(Mentally Ill Chemical Abuser) drug treatment program for 18-24 months, and upon successful

completion of that program, he would be permitted to return to court to withdraw his plea and be

resentenced to a conditional discharge without post-release supervision. (Id. at 3.) Petitioner does
            Case 1:20-cv-06026-LLS Document 7 Filed 09/23/20 Page 2 of 7




not plead facts about whether he entered or completed the MICA program, but he states that the

agreement made in the plea bargain was “broken,” and he was sentenced as a predicate felon to

three and a half years’ imprisonment for these narcotics charges, to be followed by two years of

post-release supervision. 1 (Id. at 1, 5.)

        Before the 2009 sentence was fully served, in a separate matter, a jury convicted Fleming

of two counts of murder in the second degree. On September 4, 2013, judgment was entered in

the Supreme Court, Bronx County, sentencing Fleming to two terms of 25 years’ to life

imprisonment, to be served consecutively. People v. Fleming, 141 A.D.3d 408, 408 (2016)

(affirming conviction), lv denied, 28 N.Y.3d 1027 (2016), recon. denied, 28 N.Y.3d 1124 (2016). 2

        Petitioner contends that his 2009 judgment is unlawful because “he pled guilty as part of

a plea bargain agreement that was broken.” (ECF 1 at 5.) He further contends that: (1) his guilty

plea was involuntary; (2) the trial court lacked jurisdiction; and (3) his conviction was unlawful

because he was denied the right to testify before the grand jury and there was no grand jury

indictment. (Id. at 6.)




        1
          A habeas petitioner must be “‘in custody’ under the conviction or sentence under attack
at the time his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490-91 (1989). Petitioner has not
yet served his post-release supervision (PRS) for this conviction, and PRS is part of a defendant’s
sentence, see Earley v. Murray, 451 F.3d 71, 75 (2d Cir. 2006). It therefore appears that
Petitioner remains in custody for purposes of bringing a habeas challenge.
        2
          Fleming’s first petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging
the 2013 judgment was dismissed without prejudice because Fleming had not yet fully exhausted
his state court remedies, Fleming v. People of the City of New York, No. 14-CV-05284, 2016 WL
3387300 (PGG) (JLC) (S.D.N.Y. June 15, 2016), appeal dismissed, No. 16-2330 (2nd Cir. Sept.
22, 2016). Fleming’s subsequent § 2254 petition challenging his 2013 murder convictions
remains pending, Fleming v. Noeth et al., 1:17-CV-09104, 60 (LGS) (DCF) (S.D.N.Y.) (amended
petition filed May 2019).

                                                 2
           Case 1:20-cv-06026-LLS Document 7 Filed 09/23/20 Page 3 of 7




                                          DISCUSSION

       Applicable Statute of Limitations

       Petitioner’s application challenging his 2009 judgment may be time-barred. A prisoner

seeking habeas relief under § 2254 must generally file a petition within one year from the latest

of four benchmark dates, that is, the date when: (1) the judgment of conviction becomes final;

(2) a government-created impediment to making such a motion is removed; (3) the constitutional

right asserted is initially recognized by the Supreme Court, if it has been made retroactively

available to cases on collateral review; or (4) the facts supporting the claim(s) could have been

discovered through the exercise of due diligence. See 28 U.S.C. § 2244(d)(1).

       Petitioner alleges that on January 29, 2009, he was convicted in the New York Supreme

Court, New York County. He alleges that he appealed the judgment of conviction to the

Appellate Division, First Department (ECF 2 at 5), but he does not plead facts about when the

appeal was decided, and the Court did not locate from publicly available documents an order

resolving a direct appeal from Petitioner’s 2009 conviction. Petitioner also states generally that

he filed post-conviction motions challenging the 2009 judgment (id. at 6), but he does not plead

any facts about the dates when he filed such motions or when they were resolved. 3

       When postconviction motions are filed before the expiration of the one-year limitations

period, those motions and related state-court proceedings may toll the statute of limitations. See

28 U.S.C. § 2244(d)(2). Postconviction motions filed after the limitations period expires,

however, do not start the limitations period anew. “[P]roper calculation of Section 2244(d)(2)’s

tolling provision excludes time during which properly filed state relief applications are pending


       3
         In 2012, Fleming filed a petition pursuant to article 78 of the Civil Practice Law and
Rules, Fleming v. City of New York, 100 A.D.3d 412 (2012), but the Court did not locate public
records of post-conviction motions challenging the 2009 conviction.

                                                 3
              Case 1:20-cv-06026-LLS Document 7 Filed 09/23/20 Page 4 of 7




but does not reset the date from which the one-year statute of limitations begins to run.” Smith v.

McGinnis, 208 F.3d 13, 17 (2d Cir. 2000). Section 2244(d)(2) applies only if a petitioner’s

postconviction motion was pending within the one-year limitations period.

          Petitioner placed this petition in the prison mail collection box on July 12, 2020, more

than a decade after the judgment of conviction was entered in 2009. 4 Because Petitioner does not

plead facts about when his direct appeal was decided or when he filed post-conviction motions, it

is unclear when Petitioner’s judgment became final or whether there was any statutory tolling of

the limitations period and, if so, for how long. 5

          Leave to File Declaration

          The Court therefore directs Petitioner to file a declaration within sixty days of the date of

this order stating why this application should not be dismissed as time-barred. 1 Petitioner should

allege any facts showing that he has been pursuing his rights diligently and that some

extraordinary circumstance prevented him from timely submitting this petition. See Holland v.

Florida, 560 U.S. 631, 649 (2010) (holding that one-year limitations period under § 2244(d) for

habeas corpus petitions under 28 U.S.C. § 2254 is subject to equitable tolling in appropriate

cases).


          4
          Petitioner did not submit his IFP application until September 1, 2020, which delayed
this action.
          5
         Petitioner also does not plead facts about what issues he raised on direct appeal, or
whether he sought leave to appeal from the New York Court of Appeals, and it is therefore
unclear if he has fully exhausted in the state court any of the grounds for relief that he raises.
          1
          Petitioner should also include in the declaration a listing of (1) the dates that all
postconviction applications in state court challenging this conviction were filed, including any
petition for a writ of error coram nobis, all motions under N.Y. Crim. P. L. § 440, and any other
postconviction applications, (2) when any postconviction applications were decided, (3) the dates
that any appeals or applications for leave to appeal from those decisions were filed, (4) when
those appeals or applications were decided, and (5) when Petitioner received notice of any state
court decisions on those applications and appeals. See 28 U.S.C. § 2244(d)(2).

                                                     4
            Case 1:20-cv-06026-LLS Document 7 Filed 09/23/20 Page 5 of 7




         Letter Regarding Covid-19

         On September 16, 2020, Petitioner submitted a letter in this action raising concerns about

his health in light of the Covid-19 pandemic and asking the Court for “compassionate release.”

(ECF 6.) Petitioner was sentenced to two consecutive terms of 25 years’ to life imprisonment for

his 2013 murder convictions, and the Court declines to address this application for release based

on Covid-19 in the context of a challenge to Petitioner’s 2009 narcotics conviction. Petitioner

can attempt to raise the issue in his pending § 2254 habeas petition challenging his 2013 murder

convictions, Fleming v. Noeth et al., 1:17-CV-09104, 60 (LGS) (DCF) (S.D.N.Y.).

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. Petitioner is directed to file a declaration within sixty days of the date of this order

showing cause why the petition should not be dismissed as time-barred. A declaration form is

attached to this order. If Petitioner timely files a declaration, the Court shall review it, and if

proper, shall order the Respondent to answer. If Petitioner fails to comply with this order within

the time allowed, and cannot show good cause to excuse such failure, the petition will be denied

as time-barred. No answer shall be required at this time.

         SO ORDERED.

Dated:     September 23, 2020
           New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




                                                   5
               Case 1:20-cv-06026-LLS Document 7 Filed 09/23/20 Page 6 of 7




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 1:20-cv-06026-LLS Document 7 Filed 09/23/20 Page 7 of 7




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
